Title: To Thomas Jefferson from J. Phillipe Reibelt, 6 November 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 6 Nov. 1805.
                  
                  Mr. S. m’a repondu, qu’il lui repugnoit absolument, de prendre de Vous plus qu’on avoit offert, et qu’on auroit pû obtenir d’un autre.
                  Je ne suis au reste plus compromis envers lui, parceque—par votre Lettre du 3 il voit clarement, de quoi il s’agit—et même, si je le serais encore, j’ai meritè une petite punition par la faute, d’avoir acceptè, sans Vous en avoir auparavant fait mon rapport, quoique je ne devois pas meconnoitre les Motifs, parlesquels Vous refusiez. J’aurois cependant pour ma defense encore une ou deux observations a faire, mais je puis m’en dispenser, etant persuadè d’avance, que Vous ne me condamnerez pas si severement, et que Vous ne me conserverez pas Moins Votre bienveillance, qui est, comme Vous avez bien dû lire sur ma figure, d’un prix infini pour Moi. Enfin la Chose a pris une autre façe, par ce, que j’ai achetè de Mr. S. en bloc et le buste en question, et ses deux frères moins grands, dont j’ai fait present a deux Amis: Mr. Arcambal le Consul, et Mr. Du Catel. Vous n’avez maintenant a faire, qu’avec Moi seul, et Vous avez, je me flatte, l’opinion de Moi—que Votre Volontè est la mienne — Decidez donc en trois Mots, comme il Vous plaira, si faût garder çe Corpus Delicti ici, ou renvoyer a Richmond?
                  J’ai bien fait a Mr. Latullaye, l’observation que Vous me marquez—mais il m’a repondu, qu’il alloit finir sa Carrière de Jardinier le printems prochain, et que Vous trouverez sans doute pour la Conservation et reproduction de ces semences—de la place dans les Jardins de Mss. vos gendres ou d’autres Amis.
                  Le petit Livre çijoint etant un de çeux, qui merite de faire partie de Votre bibliotheque—je Vous prie, de lui permettre, qu’il puisse y passer de la mienne, avec les revoirs de mon Ami Ochs. 
                  J’ose Vous presenter mes profonds hommages avec ceux du Citoyen Virginien Mr. Lapoype.
                  
                     Reibelt.
                  
               